Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11, 18, 19, 24, 25is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No 2018/0206260 A1) in view of Bharadwaj et al. (U.S. Pub No. 2020/0229210 A1).


1. Khoryaev teaches one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon [par 0185, Compact Disc Read Only Memories (CD- ROMs), hard drives, transitory or non-transitory computer readable storage medium, or any other machine-readable storage medium such that when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the various techniques according to the above described embodiments. In the case of program code execution on programmable devices such as a UE or a wireless device, the computing device may include a processor, digital signal processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements], that when executed cause a user equipment (UE) to: sense for activity on a sidelink channel within a configurable sensing window duration [par 0145, 0146, the UE may first monitor/sense the current usage of resources, for example by receiving PSCCH. Based on the priority of the pending transmission, and the information obtained by monitoring/sensing the current resource usage the UE may calculate a transmission probability, and depending on the probability then the UE will determine whether it may start to transmit. If the UE has not transmitted all data in its buffer then after transmitting for a pre-determined period of time (e.g. a predetermined number of SCI periods), the UE may stop transmitting and perform the monitoring/sensing and the probability based decision again before it continues transmission]; 
	Khoryaev fail to show transmit on a physical sidelink control channel (PSCCH), a sidelink control information (SCI) that includes resource reservation information to indicate the selected sidelink resources are reserved for subsequent transmissions or re-transmissions of the one or more TBs, select based on the sensed activity sidelink resources of the sidelink channel to use for a sidelink transmission, the sidelink transmission including an initial transmission and re- transmissions of a sidelink message including one or more transport blocks (TBs)  by the UE; and transmit the one or more TBs on the selected sidelink resources
 	In an analogous art Bharadwaj show transmit on a physical sidelink control channel (PSCCH), a sidelink control information (SCI) that includes resource reservation information to indicate the selected sidelink resources are reserved for subsequent transmissions or re-transmissions of the one or more TBs [par 0062, UE 115-a may decode signals on the control channel 220 to determine which resources within the V2X frequency band are reserved or occupied by UEs 115-b and 115-c, respectively. In some examples, transmissions on a control channel 220 may indicate a length of a transmission (e.g., initial transmission length and/or total transmission length) which may, in some cases, remain the same for any subsequent transmission (e.g., re-transmission). Additionally or alternatively, UE 115-a may use current and previous reservation information to construct a resource map 210, which may indicate resources (e.g., TTIs 215-a, 215-b, and 215-c, resource blocks, or a combination thereof) that are occupied by UEs 115-a, 115-b, and 115-c, respectively, and may also indicate unoccupied resources (e.g., unoccupied TTIs 215-d)], select based on the sensed activity sidelink resources of the sidelink channel to use for a sidelink transmission, the sidelink transmission including an initial transmission and re- transmissions of a sidelink message including one or more transport blocks (TBs)  by the UE; and transmit the one or more TBs on the selected sidelink resources [par 0062, In some cases, UE 115-a may use the resource map 210 to select resources (e.g., one or more TTIs 215) to use for its own sidelink transmissions 205, which may also be selected based on an interference avoidance scheme. In some other cases, UE 115-a may track the information presented in the resource map 210 (e.g., a set of candidate resources for scheduling by UE 115-a) in memory in some other format].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Khoryeav and Bharadwaj because  provide for improved resource utilization and scheduling flexibility for prioritizing specific data packet transmissions in systems without centralized scheduling by a node.



10. Khoryaev and Bharadwaj the one or more NTCRM of claim 1, wherein the instructions, when executed, are further to cause the UE to: determine, after the selection of the sidelink resources for the sidelink transmission, that one or more pre-selected but not reserved sidelink resources are collided or one or more of the pre-selected or reserved sidelink resources are preempted by another sidelink transmission of another UE; and select one or more new sidelink resources for the sidelink transmission based on the collision or preemption [Khoryaev, par 0134, A collision problem may exist in active and preemption states. In active state, it may be handled by random resource selection or by special procedure for resource selection. The preemption state may be based on probabilistic access and random resource selection].

11. Khoryaev and Bharadwaj discloses the one or more NTCRM of claim 1, wherein to sense for activity on the sidelink channel and select the sidelink resources to use for the sidelink transmission, the UE is to: identify candidate resources of the sidelink channel over a sensing window sliding over time [par 0145, 0146, the UE may first monitor/sense the current usage of resources, for example by receiving PSCCH. Based on the priority of the pending transmission, and the information obtained by monitoring/sensing the current resource usage the UE may calculate a transmission probability, and depending on the probability then the UE will determine whether it may start to transmit. If the UE has not transmitted all data in its buffer then after transmitting for a pre-determined period of time (e.g. a predetermined number of SCI periods), the UE may stop transmitting and perform the monitoring/sensing and the probability based decision again before it continues transmission]; pre-select candidate resources for potential sidelink transmission[par 0120, Preemption State--In this state, a set of candidate D2D TXs that have data for transmission and intend to compete for resources, may evaluate the preemption criteria to access sidelink resources and start communication over sidelink channels (e.g. PSCCH/PSSCH pools) and entering active state if criterion is satisfied]; monitor the candidate resources for activity at least until a time that is a processing delay prior to an earliest transmission associated with the pre- selected candidate resources for potential sidelink transmission [par 0123,In order to switch from active to the preemption state, active D2D TXs may monitor transmissions/resources of candidate D2D TXs and may optionally monitor transmissions/resources of other D2D TXs. Active D2D TXs may release sidelink resources if preconfigured preemption condition to release resources is satisfies]; refine the pre-selected candidate resources based on the monitoring and trigger a change for one or more of the pre-selected candidate resources if there is a collision or pre- emption detected; re-select the sidelink resources from the refined pre-selected candidate resources [par 0123, 0128, active D2D TXs may monitor transmissions/resources of candidate D2D TXs and may optionally monitor transmissions/resources of other D2D TXs. Active D2D TXs may release sidelink resources if preconfigured preemption condition to release resources is satisfied. The subsequent sidelink transmissions may be suspended until the preemption condition for new resource access Is satisfied. In the latter case, candidate D2D TX may enter active state and become active D2D TX. The D2D TXs that spent their resource quotas may be primary candidates to enter preemption state. These UEs may release resources, if the condition to release resources is satisfied. In a simple example, the resource quota may be defined as a max time interval to be in active D2D TX state);

18. Khoryaev provides an apparatus of a user equipment (UE), the apparatus comprising: a central processing unit (CPU) to generate a sidelink message; baseband circuitry coupled to the CPU, the baseband circuitry to: sense for activity on a sidelink channel [par 0143, the random resource selection subject to resource grant constraints for given priority may be used for sidelink communication. Alternatively, in order to reduce PSCCH collisions UE may monitor a PSCCH pool and always select the resources not occupied by other D2D TXs];
 	Khoryaev fail to show select based on the sensed activity sidelink resources of the sidelink channel to use for a sidelink transmission of the sidelink message, transmit on a physical sidelink control channel (PSCCH) via a radio frequency circuitry, a sidelink control information (SCI) that includes resource reservation information to indicate that the selected sidelink resources are reserved for subsequent transmissions or retransmissions of one or more transport blocks (TBs) of the sidelink message, transmit via the radio frequency circuitry the sidelink transmission on the selected sidelink resource.
	 In an analogous art Bharadwaj show select based on the sensed activity sidelink resources of the sidelink channel to use for a sidelink transmission of the sidelink message [par 0010, The apparatus may include means for identifying, by a first wireless device in a sidelink system, a first packet for transmission during a TTI within the sidelink system, means for determining that a second packet is reserved for transmission by a second wireless device during at least a portion of the TTI within the sidelink system, means for determining whether the first packet or the second packet has a higher relative priority, and means for communicating in the sidelink system during the TTI], transmit on a physical sidelink control channel (PSCCH) via a radio frequency circuitry, a sidelink control information (SCI) that includes resource reservation information to indicate that the selected sidelink resources are reserved for subsequent transmissions or retransmissions of one or more transport blocks (TBs) of the sidelink message[par 0062, UE 115-a may decode signals on the control channel 220 to determine which resources within the V2X frequency band are reserved or occupied by UEs 115-b and 115-c, respectively. In some examples, transmissions on a control channel 220 may indicate a length of a transmission (e.g., initial transmission length and/or total transmission length) which may, in some cases, remain the same for any subsequent transmission (e.g., re-transmission). Additionally or alternatively, UE 115-a may use current and previous reservation information to construct a resource map 210, which may indicate resources (e.g., TTIs 215-a, 215-b, and 215-c, resource blocks, or a combination thereof) that are occupied by UEs 115-a, 115-b, and 115-c, respectively, and may also indicate unoccupied resources (e.g., unoccupied TTIs 215-d)], transmit via the radio frequency circuitry the sidelink transmission on the selected sidelink resource[par 0062, In some cases, UE 115-a may use the resource map 210 to select resources (e.g., one or more TTIs 215) to use for its own sidelink transmissions 205, which may also be selected based on an interference avoidance scheme. In some other cases, UE 115-a may track the information presented in the resource map 210 (e.g., a set of candidate resources for scheduling by UE 115-a) in memory in some other format].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Khoryeav and Bharadwaj because  provide for improved resource utilization and scheduling flexibility for prioritizing specific data packet transmissions in systems without centralized scheduling by a node.


19. Khoryaev and Bharadwaj teaches the apparatus of claim 18, wherein the sidelink transmission includes an initial transmission of the one or more TBs [par 0068, ProSe
"packet" may be a higher layer definition (e.g. application layer) which may not be related with a physical transport block size]

24. Khoryaev and Bharadwaj provides the apparatus of claim 18, wherein the baseband circuitry is further to: determine, after the selection of the sidelink resources for the sidelink transmission, that one or more pre-selected but not reserved sidelink resources are collided or one or more of the pre-selected or reserved sidelink resources are preempted by another sidelink transmission of another UE; and select one or more new sidelink resources for the sidelink transmission based on the collision or preemption [Khoryaev, par 0134, A collision problem may exist in active and preemption states. In active state, it may be handled by random resource selection or by special procedure for resource selection. The preemption state may be based on probabilistic access and random resource selection].

25. Khoryaev and Bharadwaj  discloses the apparatus of claim 18, wherein to sense for activity on the sidelink channel and select the sidelink resources to use for the sidelink transmission, the baseband circuitry is to: identify candidate resources of the sidelink channel over a sensing window sliding over time [par 0145, 0146, the UE may first monitor/sense the current usage of resources, for example by receiving PSCCH. Based on the priority of the pending transmission, and the information obtained by monitoring/sensing the current resource usage the UE may calculate a transmission probability, and depending on the probability then the UE will determine whether it may
start to transmit. If the UE has not transmitted all data in its buffer then after transmitting for a pre-determined period of time (e.g. a predetermined number of SCI periods), the UE may stop transmitting and perform the monitoring/sensing and the probability based decision again before it continues transmission]; pre-select candidate resources for potential sidelink transmission|[par 0120, Preemption State--in this state, a set of candidate D2D TXs that have data for transmission and intend to compete for resources, may evaluate the preemption criteria to access sidelink resources and start communication over sidelink channels (e.g. PSCCH/PSSCH pools) and entering active state if criterion is satisfies]; monitor the candidate resources for activity at least until a time that is a processing delay prior to an earliest transmission associated with the pre- selected candidate resources for potential sidelink transmission par 0123, In order to switch from active to the preemption state, active D2D TXs may monitor transmissions/resources of candidate D2D TXs and may optionally monitor transmissions/resources of other D2D TXs. Active D2D TXs may release sidelink resources if preconfigured preemption condition to release resources is satisfies]; refine the pre-selected candidate resources based on the monitoring and trigger a change for one or more of the pre-selected candidate resources if there is a collision or pre- emption detected; and re-select the sidelink resources from the refined pre-selected candidate resources [par 0123, 0128, active D2D TXs may monitor transmissions/resources of candidate D2D TXs and may optionally monitor transmissions/resources of other D2D TXs. Active D2D TXs may release sidelink resources if preconfigured preemption condition to release resources is satisfied. The subsequent sidelink transmissions may be suspended until the preemption condition for new resource access Is satisfied. In the latter case, candidate D2D TX may enter active state and become active D2D TX. The D2D TXs that spent their resource quotas may be primary candidates to enter preemption state. These UEs may release resources, if the condition to release resources is satisfied. In a simple example, the resource quota may be defined as a max time interval to be in active D2D TX state);


5.  	Claims 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No. 2018/0206260 A1) in view of Bharadwaj et al. (U.S. Pub No. 2020/0229210 A1) in further view of Chang et al. (U.S. Pub No. 2020/0178288 A1).

2. Khoryaev and Bharadwaj describes the one or more NTCRM of claim 1, Khoryaev and Hoang fail to show wherein the SCI further includes an indication of a transport block (TB) redundancy version associated with the sidelink message and a multiple input, multiple output (MIMO) mode for the sidelink message.
 	In an analogous art Chang show wherein the SCI further includes an indication of a transport block (TB) redundancy version associated with the sidelink message and a multiple input, multiple output (MIMO) mode for the sidelink message [par 0160, wherein a number of the HARQ-ACK bitmap(s) is equal to an assigned grant less PUSCH HAR@Q process number that is specified via radio resource control (RRC) signaling; a modulation and coding scheme (MCS)}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev, Bharadwaj, and Chang because UE for GUL transmission can be shared with the eNodeB to enable a faster hybrid automatic repeat request (HARQ) procedure and improved downlink/uplink performance.


6. 	 Claims 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No. 2018/0206260 A1) in view of Bharadwaj et al. (U.S. Pub No. 2020/0229210 A1), Chang et al. (U.S. Pub No. 2020/0178288 A1 in further view of LI et al. (U.S. Pub No. 2020/0084783 A1).

3. Khoryaev and Bharadwaj disclose the one or more NTCRM of claim 2, Khoryaev and Bharadwaj fail to show wherein the SCI further includes: a priority indicator to indicate a priority of the sidelink transmission; a source identifier of the sidelink transmission; and a destination identifier of the sidelink transmission.
In an analogous art Li show wherein the SCI further includes: a priority indicator to indicate a priority of the sidelink transmission [par 0103-0105, The UE shall set the contents of the SCI format 1 as follows the UE shall set the " Priority" field according to the highest priority among those priority(s) indicated by higher layers corresponding to the transport block]; a source identifier of the sidelink transmission; and a destination identifier of the sidelink transmission [par 0307, the sidelink transmission in physical layer indicates neither destination ID nor source ID. The V2X receiver needs to decode successfully the transport block and acquire destination ID and/or source ID in higher layer]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev, Bharadwaj, and Liu because this provides a transmitting device generating a data packet for sidelink transmission, wherein the data packet includes the second part of the identity.


7.  	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No. 2018/0206260 A1) in view of Bharadwaj et al. (U.S. Pub No. 2020/0229210 A1) in view of LOEHR et al. (U.S. Pub No. 2019/0124015 A1).

4. Khoryaev and Bharadwaj provide the one or more NTCRM of claim 1, Khoryaev and Sheng fail to show wherein the instructions, when executed, are further to cause the UE to: determine a sensing window position, and shift the sensing window position in time in respective slots towards pre-selected resources, and process transmissions within the sensing window to refine set of candidate resources at least at a time instance prior to a next pre- selected resource minus a processing delay; determine a number of intended transmissions and amount of resources for transmission of one or more of the TBs; determine a resource selection window to be bounded by a minimum of remaining packet delay budget and a minimum resource selection window duration; and determine the number of resources to be reserved by the SCI transmission.
 	In an analogous art Loehr show wherein the instructions, when executed, are further to cause the UE to: determine a sensing window position, and shift the sensing window position in time in respective slots towards pre-selected resources [par 0229, As it was agreed to support sensing with semi-persistent transmission for the autonomous resource control/selection mechanism for the PC5 transmission of vehicular data, the transmitting device selects unused/free radio resources for the transmission (including retransmissions) of the data packet, based on the sensing results performed over the sensing window, wherein the transmission resources shall lie within the delay packet budget. For example in case the packet delay budget is 20 ms, the vehicular UE shall ensure that all the transmissions of the data packet take place within 20 ms upon the packet has arrived in the UE's buffer], and process transmissions within the sensing window to refine set of candidate resources at least at a time instance prior to a next pre-selected resource minus a processing delay [par 0256, The packet delay budget can be used during the radio resource allocation to determine the available resources based on the previously obtained sensing results, thereby taking into account that the transmission of the data packet shall take place within the packet delay budget. Furthermore, discard of expired data packets can also depend on the packet delay budget]; determine a number of intended transmissions and amount of resources for transmission of one or more of the TBs [par 0227, In addition, D2D data transmissions will likely involve blind repetitions (e.g. without HARQ feedback) of a transport block in order to increase transmission reliability. Assuming that the number of the overall transmissions is flexible and not preconfigured, the radio resource allocation may also involve determining the number of transmissions of the data packet that should be performed by the vehicular UE in total|; determine a resource selection window to be bounded by a minimum of remaining packet delay budget and a minimum resource selection window duration [par 0229, 0255, Alternatively, the QoS parameters used for radio resource selection and the subsequent transmission of the transport block should be based on the QoS parameters having the strictest requirements, i.e. using the smallest packet delay budget of the involved logical]; and determine the number of resources to be reserved by the SCI transmission [par 0192, More in detail, it was agreed to support a sensing mechanism together with semi-persistent transmissions as autonomous resource control/selection mechanism for the V2X sidelink. The UE would indicate within the PSSCH (SA /SCI) that it has data on a selected set of periodically occurring resources until a resource selection occurs. This resource reservation information (signaled within the SCI) can be used by other UEs which are intending to transmit a V2X message]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Khoryaev, Bharadwaj, and Loehr because provides this improved transmitting devices and corresponding methods for transmitting vehicular data and for appropriately considering quality of service requirements.

8.  	Claims 5, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No. 2018/0206260 A1) in view of Bharadwaj et al. (U.S. Pub No. 2020/0229210 A1) in view of He et al. (U.S. Pub No. 2020/0029340 A1).

5. Khoryaev and Bharadwaj describes the one or more NTCRM of claim 1, Khoryaev and Bharadwaj fail to show wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, wherein the SCI is a first SCI, and wherein, to sense the activity on the sidelink channel within a sliding sensing window, the UE is to: decode a second SCI received from a second UE to extract information related to a second sidelink transmission of the second UE, the extracted information including one or more of: occupied and reserved sidelink transmission resources for the second sidelink transmission; a sidelink communication type of the second sidelink transmission; a communication group affiliation of the second sidelink transmission; a quality of service (QoS) level of the second sidelink transmission; or a set of parameters to reproduce demodulation reference signal (DMRS) for physical sidelink shared channel (PSSCH) demodulation and a PSSCH reference signal received power (RSRP) measurement; wherein the determined sidelink resources are further determined based on the extracted information.
 	In an analogous art He show wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, wherein the SCI is a first SCI, and wherein, to sense the activity on the sidelink channel within a sliding sensing window, the UE is to: decode a second SCI received from a second UE to extract information related to a second sidelink transmission of the second UE, the extracted information including one or more of: occupied and reserved sidelink transmission resources for the second sidelink transmission; a sidelink communication type of the second sidelink transmission; a communication group affiliation of the second sidelink transmission; a quality of service (QoS) level of the second sidelink transmission; or a set of parameters to reproduce demodulation reference signal (DMRS) for physical sidelink shared channel (PSSCH) demodulation and a PSSCH reference signal received power (RSRP) measurement; wherein the determined sidelink resources are further determined based on the extracted information [par 0405, if PSSCH/PSCCH-RSRP measurement of the decoded SCI and PSSCH is lower than a threshold, the reserved PSCCH/PSSCH resource indicated by the decoded SCI may be considered by the UE for resource selection. PSSCH/PSCCH-RSRP measurement can be PSSCH/PSCCH -DMRS- RSAP].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching Khoryaev, Bharadwaj, and He because this provides support higher data rates beyond 4.sup.th-generation (4G) communication system such as long term evolution (LTE).

21. Khoryaev and Bharadwaj defines the apparatus of claim 18, Khoryaev and Bharadwaj fail to show wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, wherein the SCI is a first SCI, and wherein, to sense the activity on the sidelink channel, the baseband circuitry is to: decode a second SCI received from a second UE to extract information related to a second sidelink transmission of the second UE, the extracted information including one or more of: occupied sidelink transmission resources for the second sidelink transmission; a sidelink communication type of the second sidelink transmission; a communication group affiliation of the second sidelink transmission; a quality of service (QoS) level of the second sidelink transmission; or a set of parameters to reproduce a demodulation reference signal (DMRS) for physical sidelink shared channel (PSSCH) demodulation and a reference signal received power (RSRP) measurement wherein the determined sidelink resources are further determined based on the extracted information.
 	In an analogous art He show wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, wherein the SCI is a first SCI, and wherein, to sense the activity on the sidelink channel, the baseband circuitry is to: decode a second SCI received from a second UE to extract information related to a second sidelink transmission of the second UE, the extracted information including one or more of: occupied sidelink transmission resources for the second sidelink transmission; a sidelink communication type of the second sidelink transmission; a communication group affiliation of the second sidelink transmission; a quality of service (QoS) level of the second sidelink transmission; or a set of parameters to reproduce a demodulation reference signal (DMRS) for physical sidelink shared channel (PSSCH) demodulation and a reference signal received power (RSRP) measurement wherein the determined sidelink resources are further determined based on the extracted information[par 0405, if PSSCH/PSCCH-RSAP measurement of the decoded SC! and PSSCH is lower than a threshold, the reserved PSCCH/PSSCH resource indicated by the decoded SC! may be considered by the UE for resource selection. PSSCH/PSCCH- RSRP measurement can be PSSCH/PSCCH -DMRS-RSRFFP}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching Khoryaev, Bharadwaj, and He because this provides support higher data rates beyond 4.sup.th-generation (4G) communication system such as long term evolution (LTE).

9.  	Claims 6-8, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No. 2018/0206260 A1) in view of Bharadwaj et al. (U.S. Pub No. 2020/0229210 A1) in view of He et al. (U.S. Pub No. 2019/0053251 A1).

6. Khoryaev and Bharadwaj discloses the one or more NTCRM of claim 1, Khoryaev and Bharadwaj fail to show wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, and wherein the instructions, when executed, are further to cause the UE to: identify, based on the sensed activity, a second sidelink transmission and a third sidelink transmission on the sidelink channel; determine that the second sidelink transmission is part of a first group of one or more transmissions and the third sidelink transmission is part of a second group of one or more transmissions; determine a first priority of the first group and a second priority of the second group; and determine the sidelink resources to use for the first sidelink transmission based on the first and second priorities.
 	In an analogous LOEHR show wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, and wherein the instructions, when executed, are further to cause the UE to: identify, based on the sensed activity, a second sidelink transmission and a third sidelink transmission on the sidelink channel [par 0195, 0251, the UE selects the ProSe group having the sidelink logical channel with the highest PPPP among the sidelink logical channels having SL data, and then serves all sidelink logical channels belonging to the selected ProSe destination group in a decreasing priority order. that 100 bytes of sidelink data is pending for the first sidelink logical channel! 1,250 bytes for the second sidelink logical channel 2, and 80 bytes for the third sidelink logical channel]; determine that the second sidelink transmission is part of a first group of one or more transmissions and the third sidelink transmission is part of a second group of one or more transmissions; determine a first priority of the first group and a second priority of the second group; and determine the sidelink resources to use for the first sidelink transmission based on the first and second priorities [par 0249, respectively 2, 4, and 5, but having sidelink data in its transmission buffers destined to the same (selected) sidelink destination. Of course, this assumption is only
made for illustration purposes in FIG. 9, since the UE might be set up with more or less sidelink logical channels, also having other priorities. Furthermore, it is assumed for the scenario that two resource pools are configured for the cell the UE is operating sidelink communication in, that indicate radio resource available to transmit sidelink data, such as the one of the three sidelink logical channels. Also the radio resource pools are associated with respective priorities, namely resource pool 1 with priorities 1, 2, thus being a high-priority resource only intended for the high(est)-priority data. The second resource pool is assigned with the priority 4 and 5, thus being intended for mid-level- priority data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching Khoryaev, Bharadwaj, and LOEHR because this performs a direct communication transmission and selects appropriate resources from the transmission radio resource pool and performs said direct communication transmission on said selected resource.

7. Khoryaev, Bharadwaj, and LOEHR illustrates the one or more NTCRM of claim 6, Khoryaev and Bharadwaj fail to show wherein the UE is to decode the first group of one or more transmissions and is not to decode the second group of one or more transmissions wherein the UE is to determine the first group of one or more transmissions to decode based on one or more of a source ID, a destination ID, and a priority level of the respective one or more transmissions.
 	In an analogous art LOEHR show wherein the UE is to decode the first group of one or more transmissions and is not to decode the second group of one or more transmissions wherein the UE is to determine the first group of one or more transmissions to decode based on one or more of a source ID, a destination ID, and a priority level of the respective one or more transmissions [par 0265, The UE selects a sidelink destination, among the sidelink destinations for which sidelink data is available for transmission. For instance, if there is data pending for transmission only towards one sidelink destination, the UE then simply selects this one sidelink destination. Assuming that data is pending for several sidelink destinations, the UE shall select one of them, e.g., depending on the priority of the pending sidelink data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching Khoryaev, Bharadwaj, and LOEHR because this performs a direct communication transmission and selects appropriate resources from the transmission radio resource pool and performs said direct communication transmission on said selected resource.

8. Khoryaev, Bharadwaj, and LOEHR demonstrates the one or more NTCRM of claim 6, wherein the first and second priorities and associated combinations of source and destination IDs correspond to respective reference signal received power (RSRP) measurements over PSCCH or PSSCH and are compared with corresponding RSRP thresholds to determine whether associated resources of the sidelink channel are occupied or considered as a candidate resources for sidelink transmission [Khoryaev, par 0127, In addition, the SL-RSRP (reference signal received power) or SL-RSSI (received signal strength indication) threshold may be configured in order to check the received power level from active D2D transmitters and decide on resource access. This
procedure assumes that each D2D TX (active and/or candidate) signals its own transmission priority either explicitly or implicitly. The value of N.sub.A-TX may be configurable and belong to the set from zero to + infinity, depending on the desired priority handling behavior. The configuration of the N.sub.A-TX may control how many UEs of equal and/or higher priority may share the resources in order for given UE to enter active transmission state]

22. Khoryaev,  Bharadwaj, and Li discloses the apparatus of claim 18, Khoryaev, Bharadwaj, and LI fail to show wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, and wherein the baseband circuitry is further to: identify, based on the sensed activity, a second sidelink transmission and a third sidelink transmission on the sidelink channel; determine that the second sidelink transmission is part of a first group of one or more transmissions that the UE is to decode and the third sidelink transmission is part of a second group of one or more transmissions that the UE is not to decode; determine a first priority of the first group and a second priority of the second group, wherein the first priority is higher priority than the second priority; and determine the sidelink resources to use for the first sidelink transmission based on the first and second priorities.
 	In an analogous art LOEHR show wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, and wherein the baseband circuitry is further to: identify, based on the sensed activity, a second sidelink transmission and a third sidelink transmission on the sidelink channel[par 0195, 0251, the UE selects the ProSe group having the sidelink logical channel with the highest PPPP among the sidelink logical channels having SL data, and then serves all sidelink logical channels belonging to the selected ProSe destination group in a decreasing priority order. that 100 bytes of sidelink data is pending for the first sidelink logical channel 1,250 bytes for the second sidelink logical channel 2, and 80 bytes for the third sidelink logical channel]; determine that the second sidelink transmission is part of a first group of one or more transmissions that the UE is to decode and the third sidelink transmission is part of a second group of one or more transmissions that the UE is not to decode; determine a first priority of the first group and a second priority of the second group, wherein the first priority is higher priority than the second priority; and determine the sidelink resources to use for the first sidelink transmission based on the first and second priorities[par 0249, respectively 2, 4, and 5, but having sidelink data in its transmission buffers destined to the same (selected) sidelink destination. Of course, this assumption is only made for illustration purposes in FIG. 9, since the UE might be set up with more or less sidelink logical channels, also having other priorities. Furthermore, it is assumed for the scenario that two resource pools are configured for the cell the UE is operating sidelink communication in, that indicate radio resource available to transmit sidelink data, such as the one of the three sidelink logical channels. Also the radio resource pools are associated with respective priorities, namely resource pool 1 with priorities 1, 2, thus being a high-priority resource only intended for the high(est)-priority data. The second resource pool is assigned with the priority 4 and 5, thus being intended for mid-level- priority data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching Khoryaev, Bharadwaj, Li, and LOEHR because this performs a direct communication transmission and selects appropriate resources from the transmission radio resource pool and performs said direct communication transmission on said selected resource.

23. Khoryaev, Bharadwaj, LI, and LOEHR displays the apparatus of claim 22, wherein the first and second priorities correspond to respective signal power thresholds to determine whether associated resources of the sidelink channel are occupied or considered as a candidate resource for sidelink transmission[Khoryaev, par 0127, In addition, the SL- RSRFP (reference signal received power) or SL-RSSI (received signal strength indication) threshold may be configured in order to check the received power level from active D2D transmitters and decide on resource access. This procedure assumes that each D2D TX (active and/or candidate) signals its own transmission priority either explicitly or implicitly. The value of N.sub.A-TX may be configurable and belong to the set from zero to + infinity, depending on the desired priority handling behavior. The configuration of the N.sub.A-TX may control how many UEs of equal and/or higher priority may share the resources in order for given UE to enter active transmission state]

10.  	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No. 2018/0206260 A1) in view of Bharadwaj et al. (U.S. Pub No. 2020/0229210 A1) in view of NGUYEN et al. (U.S. Pub No. 2020/0120459 A1).

9. Khoryaev and Bharadwaj provides the one or more NTCRM of claim 1, Khoryaev and Bharadwaj fails to show wherein the UE is to select the sidelink resources on the sidelink channel and indicate the selected and reserved resources over a time window of 32 logical slots based on the sensed activity on the sidelink channel within the configurable sensing window duration.
 	In an analogous art NGUYEN show wherein the UE is to select the sidelink resources on the sidelink channel and indicate the selected and reserved resources over a time window of 32 logical slots based on the sensed activity on the sidelink channel within the configurable sensing window duration [par 0040, The number of slots within a subframe is based on the slot configuration and the numerology. For slot configuration 0, different numerologies .mu. 0 to 5 allow for 1, 2, 4, 8, 16, and 32 slots, respectively, per subframe. For slot configuration 1, different numerologies O to 2 allow for 2, 4, and 8 slots, respectively, per subframe. Accordingly, for slot configuration O and numerology .mu., there are 14 symbols/slot and 2.sup..mu. slots/subframe]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching Khoryaev, Bharadwaj, and NGUYEN because generates a packet for relay from a base station, and transmit the packet to the base station with an indication indicating whether the base station should broadcast the packet as a single packet along with broadcasting the packet in a combined packet with other packets.


11.  	Claims 13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No 2018/0206260 A1) in view of Bharadwaj et al. (U.S. Pub No. 2020/0229210 A1) in further view of LI et al. (U.S. Pub No. 2021/0219268 A1).

13. Khoryaev provides one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed cause a first user equipment (UE) to: identify a first sidelink transmission of a second UE on the sidelink channel; identify a second sidelink transmission of a third UE on a sidelink channel [par 0055, 0068, 0148, transmission data is sent from the first VE 720 directly to the second UE 730 on PSSCH according to the SCI format 0 (or SCI Format X) information via a D2D communication 724. The SCI format 0 (or SCI Format X) specifies the portion of the resource pool that is used for D2D transmission. In mode 2 the transmitting UE autonomously and randomly selects a subset of resources from the PSCCH resource pool in which to transmit the SCI format 0 (or SCI Format X). The PSCCH and PSSCH resource pools are linked with each other and each UE may randomly select the PSCCH/PSSCH resource (in case of sidelink transmission Mode 2) or may use the
resource assigned by eNodeB (in case of Mode 1). In order to enable priority handling, different timescales for preemption procedure may be enabled to better fit different traffic patterns and application|; determine that the first sidelink transmission is part of a first group of one or more transmissions that are to be decoded by the UE and the second sidelink transmission is part of a second group of one or more transmissions [par 0055, Transmission data is sent from the first UE 720 directly to the second UE 730 on PSSCH according to the SCI format 0 (or SCI Format X) information via a D2D communication 724. The SCI format 0 (or SCI Format X) specifies the portion of the resource pool that is used for D2D transmission. In mode 2 the transmitting UE autonomously and randomly selects a subset of resources from the PSCCH resource pool in which to transmit the SCI format 0 (or SCI Format X). The SCI format 0 (or SCI Format X) can contain all parameters utilized for mode 2 when the UEs 710, 730 are in coverage]; select one or more sidelink resources to use for a third sidelink transmission of the first UE based on the first and second priorities [par 0136 -0138, In this case, the SCI format 0 may be reused. In other option, the new SCI format (e.g. SCI Format X) and/or physical structure may be defined to carry priority. [0137] PSCCH Resource Association (Implicit Signaling). In this case, the PSCCH resource index within PSCCH resource pool may be associated with the transmission priority level, i.e. priority level is a function of PSCCH resource index (nPSCCH).Higher layer signaling. In general the priority indication may be encoded into the higher layer messages],
 	Khoryaev fail to show assign a first priority to the first sidelink transmission based on being part of the first group and assign a second priority of the second group to the second sidelink transmission based on being part of the second group wherein the first priority is higher priority that the second priority.
 	In an analogous art Bharadwaj show assign a first priority to the first sidelink transmission based on being part of the first group and assign a second priority of the second group to the second sidelink transmission based on being part of the second group wherein the first priority is higher priority that the second priority [par 0106, The V2X priority handling manager 615 may identify a first packet for transmission during a TTI within the sidelink system, determine that a second packet is reserved for transmission by a second wireless device during at least a portion of the TTI within the sidelink system, determine whether the first packet or the second packet has a higher relative priority, and communicate in the sidelink system during the TTI by either transmitting the first packet or receiving the second packet based on which of the first packet or the second packet has the higher relative priority].
 	Khoryaev and Bharadwaj fail to show determine that the first sidelink transmission is part of a first group of one or more transmissions that are to be decoded by the UE and the second sidelink transmission of a part of a second group of one or more transmissions that the UE is not to decode
 	In an analogous art Li show determine that the first sidelink transmission is part of a first group of one or more transmissions that are to be decoded by the UE and the second sidelink transmission of a part of a second group of one or more transmissions that the UE is not to decode [par 0423, 0424, if all the SA SCls in the sensing window can be decoded by a UE, then the UE may extract the exact resources used and resources reserved within the time of sensing window. If not all SA SClIs are decodable to a UE, for example the SClIs are scrambled with a ID, e.g., SL-BA-RNTI as a broadcast source ID for a V2X application, SL-BT-RNTI as a source ID for a broadcast transmitter, SL-M- RNTI as a multicast ID, SL-G-RNTI as a group or a group lead's sidelink ID, SL-C-RNTI for a UE's sidelink ID, etc., or if the resources are scheduled or reserved already by other UEs via SA SCls, the UE may detect resource usage by measurements],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Khoryeav, Bharadwaj, and LI because this provides methods and systems for a sensing scheme for both periodic and aperiodic data transmissions.

16. Khoryeav, Bharadwaj, and LI conveys the one or more NTCRM of claim 13, wherein the instructions, when executed, are further to cause the UE to: determine respective reference signal received power (RSRP) thresholds for the first and second transmissions based on the respective first and second priorities, a respective source ID, and a respective destination ID or their respective combination[Khoryaev, par 0127, In addition, the SL- RSRFP (reference signal received power) or SL-RSSI (received signal strength indication) threshold may be configured in order to check the received power level from active D2D transmitters and decide on resource access. This procedure assumes that each D2D TX (active and/or candidate) signals its own transmission priority either explicitly or implicitly. The value of N.sub.A-TX may be configurable and belong to the set from zero to + infinity, depending on the desired priority handling behavior. The configuration of the N.sub.A-TX may control how many UEs of equal and/or higher priority may share the resources in order for given UE to enter active transmission state]; determine whether resources of the sidelink channel
associated with the first and second transmissions are occupied or considered as candidate resources based on the respective RSRP thresholds [par 0127, In addition, the SL-RSRP (reference signal received power) or SL-RSSI (received signal strength indication) threshold may be configured in order to check the received power level from active D2D transmitters and decide on resource access. This procedure assumes that each D2D TX (active and/or candidate) signals its own transmission priority either explicitly or implicitly]; and select the sidelink resources for the third sidelink transmission based on the determination of whether the resources are occupied or considered as candidate resources [par 0143, Alternatively, in order to reduce PSCCH collisions UE may monitor a PSCCH pool and always select the resources not occupied by other D2D TXs. In order to reduce collision problem in PSSCH the PSCCH and PSSCH resources may be associated with each other. This mechanism may be enabled if resource grant size is configured].

17. Khoryaev, Bharadwaj, and LI defines the one or more NTCRM of claim 13, wherein the instructions, when executed, are further to cause the UE to transmit the sidelink transmission using the selected sidelink resources [Khoryaev, par 0145, Based on the priority of the pending transmission, and the information obtained by monitoring/sensing the current resource usage the UE may calculate a transmission probability, and depending on the probability then the UE will determine whether it may start to transmit. In various embodiments, the transmission probability may be dynamic and respond to the current usage of resources in contrast to the fixed transmission probability described in the pure probabilistic method described above].

12. Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No. 2018/0206260 A1in view of ) Bharadwaj et al. (U.S. Pub No. 2020/0229210 A1) in view of LI et al. (U.S. Pub No. 2021/0219268 A1) in view of NGUYEN et al. (U.S. Pub No. 2020/0120459 A1).

14. Khoryaev, Bharadwaj, and Li displays the one or more NTCRM of claim 13, Khoryaev, Bharadwaj, and Li fail to show wherein the first group of one or more transmissions correspond to sidelink transmissions that are to be decoded by the UE, wherein the second group of one or more transmissions correspond to sidelink transmissions that the UE is not to decode, wherein the first priority is higher priority than the second priority, and wherein the first and second priorities are determined based on one or more of a source ID, a destination ID, and a priority level of the respective sidelink transmissions.
 	In an analogous art LOEHR show wherein the first group of one or more transmissions correspond to sidelink transmissions that are to be decoded by the UE, wherein the second group of one or more transmissions correspond to sidelink transmissions that the UE is not to decode, wherein the first priority is higher priority than the second priority, and wherein the first and second priorities are determined based on one or more of a source ID, a destination ID, and a priority level of the respective sidelink transmissions [par 0265, The UE selects a sidelink destination, among the sidelink destinations for which sidelink data is available for transmission. For instance, if there is data pending for transmission only towards one sidelink destination, the UE then simply selects this one sidelink destination. Assuming that data is pending for several sidelink destinations, the UE shall select one of them, e.g., depending on the priority of the pending sidelink data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching Khoryaev, Bharadwaj, LI, and LOEHR because this performs a direct communication transmission and selects appropriate resources from the transmission radio resource pool and performs said direct communication transmission on said selected resource.

15. Khoryaev, Bharadwaj, and LI discloses the one or more NTCRM of claim 13, Khoryaev, Bharadwaj, Li fail to show wherein the first group of one or more transmissions are unicast transmissions, and the second group of one or more transmissions are groupcast transmissions or broadcast transmissions.
 	In an analogous art LOEHR show wherein the first group of one or more transmissions are unicast transmissions [par 0083, The UE needs to ensure that the Layer-2 ID for unicast communication is at least locally unique. So the UE should be prepared to handle Layer-2 ID conflicts with adjacent UEs using unspecified mechanisms (e.g., self-assign a new Layer-2 ID for unicast communication when a conflict is detected). The layer-2 link for ProSe direct communication one-to-one is identified by the combination of the Layer-2 IDs of the two UEs], and the second group of one or more transmissions are groupcast transmissions or broadcast transmissions [par 0100, /n case of groupcast and broadcast, the ProSe UE ID provided by the higher layer is used directly as the Source Layer-2 ID, and the ProSe Layer-2 Group ID provided by the higher layer is used directly as the Destination Layer-2 ID in the MAC layer].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching Khoryaev, Bharadwaj, LI, and LOEHR because this performs a direct communication transmission and selects appropriate resources from the transmission radio resource pool and performs said direct communication transmission on said selected resource.


13.  	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (U.S. Pub No. 2018/0206260 A1) in view of Bharadwaj et al. (U.S. Pub No. 2020/0229210 A1) in view of LOEHR et al. (U.S. Pub No. 2017/0257876 A1).

20. Khoryaev and Bharadwaj teaches the apparatus of claim 19, Khoryaev and Bharadwaj, fail to show wherein the SCI further includes the following information for the sidelink transmission: a redundancy version; a multiple input, multiple output (MIMO) mode; a priority indicator; a source identifier; and a destination identifier.
 	In an analogous art LOEHR show wherein the SCI further includes the following information for the sidelink transmission: a redundancy version; a multiple input, multiple output (MIMO) mode; a priority indicator; a source identifier; and a destination identifier [par 0114, 0434, No Access Stratum signaling is required for group formation and to configure Source Layer-2 ID, Destination Layer-2 ID and Sidelink Control L1 ID in the UE. For instance the sidelink control information may include a priority field 2900 as shown in FIG. 29. The SCI is a control message of physical layer which may be approximately compared to DCI in the LTE, Rel. 8 and later. It basically includes the allocation information as described above under the name scheduling assignment (SA), i.e. it may specify closer the resources, for example including any of modulation and coding, redundancy version, frequency band, (sub)frame, MIMO parameters or the like etc]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Khoryaev, Bharadwaj, and LOEHR because this provides an improved method for allocating radio resources to logical channels when performing a logical channel prioritization procedure in a user equipment for Proximity Services.



Response to Arguments

Sheng does not describe to “transmit, on a physical sidelink control channel (PSCCH), a sidelink control information (SCJ) that includes resource reservation information to indicate the selected sidelink resources are reserved for subsequent transmissions or re-transmissions of the one or more TBs by the UE.” For at least these reasons, it is respectfully submitted that claim 1 is allowable. Independent claim 18 recites similar features to those of claim 1, and is therefore allowable for at least similar reasons to those discussed above.

The applicant’s argument is moot in view of newly rejected claims.


Furthermore, it is respectfully submitted that Li does not teach or suggest all the features of claim 13. The Office Action acknowledges that Khoryaev does not teach the features of claim 13 of “wherein the first group of one or more transmissions correspond to sidelink transmissions that are to be decoded by the UE, wherein the second group of one or more transmissions correspond to sidelink transmissions that the UE is not to decode, and wherein the first priority is higher priority than the second priority,” but alleges that Li teaches these features in combination with Khoryaev.

The applicant’s argument is moot in view of newly rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468    

/KHALED M KASSIM/Primary Examiner, Art Unit 2468